                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MARK AMOS BARKER                                                                  PLAINTIFF

V.                              No. 3:18CV00137-DPM-JTR

RONNIE COLEMAN, Jail Administrator,
Crittenden County Jail, et al.                                               DEFENDANTS

                                           ORDER

       Defendants filed a Motion to Compel Plaintiff Mark Amos Barker (“Barker”)

to provide an executed medical authorization form granting them permission to

obtain copies of his medical records. Doc. 44. According to Defendants, Barker then

provided an executed authorization form, identifying the Arkansas Department of

Correction (“ADC”) as his only health care provider . Doc. 46.

       Defendants’ Motion is denied as moot regarding an authorization form for

Barker’s ADC medical records, but granted as to records from any medical providers

other than the ADC. If Barker intends to rely on medical records from any provider

other than the ADC, he must: (1) identify those medical providers to Defendants;

and (2) provide Defendants with an executed medical authorization form, leaving

the “Health Care Provider” line blank.1 If Barker refuses to sign a form allowing



       1
        As explained by Defendants’ counsel, their office will photocopy Barker’s executed
authorization form, complete the “Health Care Provider” line for each medical provider identified
by Barker, and request copies of each provider’s records. Doc. 44-1 at 1; Doc. 46.
Defendants’ counsel access to non-ADC medical records, he will be prohibited from

introducing or otherwise relying on those records to support his claims in this

lawsuit.

      IT IS THEREFORE ORDERED THAT:

      1.    Defendants’ Motion to Compel (Doc. 44) is DENIED in part and

GRANTED in part, as set forth in this Order.

      2.    The Clerk is directed to mail Barker another copy of the Authorization

to Disclose Health Information form (Doc. 44-1 at 9).

      3.    If Barker intends to rely on medical records from any provider other

than the ADC, he must, within fourteen (14) days of the date of this Order: (a)

identify each medical provider; and (b) sign and mail to Defendants’ counsel the

medical authorization form, leaving the “Health Care Provider” line blank.

      DATED this 21st day of October, 2019.


                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
